Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the applicant’s response filed 8/25/22.  The version of the claims filed with the response present different language than the version of the claims that was previously entered with the Request for Reconsideration on 4/21/22.  However, Claim 1 is identified as “previously presented” instead of “currently amended” and does not include markings showing what language has been added or deleted.  The version resembles an after final proposal filed 3/14/22 which was not entered.  This status as not entered was indicated on the advisory action filed 4/4/22 box 3.  The applicant’s remarks clarify the status of the claims: “A listing of claims is provided for convenient reference of the Examiner, but the claims are not amended further.” (emphasis added).  Thus, it will be assumed that, consistent with the applicant’s remarks, NO AMENDMENT WILL BE ENTERED and the claims under consideration are the same filed with the RCE on 4/21/22.  Accordingly, the grounds of rejection have not changed and are restated below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9, 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the amended limitation: “the retaining bracket is pivoted with the rocker through a common pivot angle with the rocker during pivoting movements of the rocker about the axis.” The applicant asserts that support for the present amendment is provided in the original disclosure: 
at page 2 lines 32-34: “By means of the axis that is at a distance from the bracket, the rocker is now pivotally connected to said base that is mounted on the 30 vehicle body. As a result, the rocker can execute practically any pivot angle with respect to the vehicle body-mounted base, and, unlike the vehicle body-mounted base, the retaining bracket together with the rocker can therefore also optionally assume any angular position and is not tied to a specific latching pattern, as before. This allows the inclination of the backrest of a motor vehicle seat equipped therewith to be adjusted particularly sensitively 35 and set in practically any conceivable position.”  
and page 7 lines 4-13: “These different positions of the rocker 8 correspond to a pivot angle a in relation to the axis 11 that is at a distance from 10 the bracket. Movements of the retaining bracket 3 about this axis 11, which is at a distance from the bracket, cause the seat-mounted catch 5, and the rear seat backrest 1 together therewith, to also be moved.”
The disclosure does not explicitly state that the bracket moves through the same angle α as the rocker, only that the two components both pivot about the same axis 11.   The amended language therefore constitutes new matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan (US-2018/0056818).
As to claim 1 and 12, Ruan teaches a motor vehicle seat locking device, comprising:
a retaining bracket, striker 60, which is connected to a vehicle body and is movable relative thereto (see paragraph 0039);
a catch 40, that is seat-mounted, for the retaining bracket 60 (see figures 1and 2, and
a rocker 50 pivotally connected to a vehicle body-mounted base by an axis of the rocker (see paragraph 0035), wherein the retaining bracket is connected to the rocker that is pivotable with respect to a vehicle body-mounted base about an axis C, that is at a distance from the retaining bracket wherein the retaining bracket is pivoted with the rocker through a common pivot angle with the rocker (both bracket 60 and rocker 50 pivot about axis C) during pivoting movements of the rocker about the axis. (see figure 1 paragraph 0038 and 0042).
As to claim 6, the vehicle body-mounted base is formed of two parts, comprising an anchoring plate 11, that is connected to the vehicle body and a cover plate 20 that engages over the rocker. (see figure 1 and 2, paragraph 0037).
As to claim 9, a head of the rocket 50, i.e. the end of the rocker with hole 51, is connected to the retaining bracket, striker 60. (see figure 1 paragraph 0034).  The head of the rocker pivots about the axis of pivot 16 (see paragraphs 0035-38).
As to claim 13, the vehicle seat locking device is arranged in a backrest and different positions of the rocker correspond to inclination of the backrest relative to a sitting surface. (see Ruan figures 1-3, paragraphs 0004-0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan (US-2018/0056818) in view of Pigeon (US-20100038948).
As to claims 2-5 and 11, Ruan does not teach a motorized drive.  Pigeon teaches a seat locking device with an electric motorized drive 41 mounted on a vehicle body-mounted base and comprises an output disc 46 and a crank pin 54a that rotates a rocker 52 (see Pigeon, figure 1, 2 paragraph 0017-0019).  It would have been obvious to one of ordinary skill in the art to include an electric motorized drive as taught by Pigeon on the locking device taught by Ruan, in order to provide electronic control of the locking device. 
As to claim 10, the retaining bracket 60, lacks two ends secured to the rocker 50.  Pigeon teaches a striker 56 that includes two ends attached to a rocker 52 at two different locations offset from each other. (see Pigeon figure 2).  It would have been obvious to one of ordinary skill in the art to combine the double ended striker of Pigeon with the device of Ruan, since the mere substitution of one style of striker known in the art for another known in the art would have yielded predictable results.
As to claim 17, the axis of rotation of the output disc and rocker taught by both Ruan and Pigeon are spaced from each other.  (see Ruan figure 1, and Pigeon figure 2).

Claim 7-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan (US-2018/0056818) in view of Ruan (US-2018/0111514).
As to claims 7-8 and 14-16, Ruan ‘818 does not teach a housing between the cover plate and the anchor plate. Ruan ‘514 teaches a housing for a driving device (see Ruan ‘514, paragraph 0048).  It would have been obvious to one of ordinary skill in the art to incorporate the cover plate 20 of Ruan ‘818 into a housing as taught by Ruan ‘514 in order to make the driving device inaccessible for safety and aesthetics.

Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under 35 U.S.C. 112(a), The applicant argues that the examiner has improperly imposed an “in haec verba” requirement. The examiner agrees that the disclosure does not need per se in haec verba verbatim support for the claim language.  But the claim language must be in some way be inherent to what is explicitly disclosed.  The claim limitation in question is not inherent to any embodiment disclosed.  Especially considering the purpose is to distinguish from the prior art, this critical limitation is being invented after the date of filing in order to imply structure that was not sufficiently disclosed in a way that would distinguish itself from the prior art. Thus, relying on the disclosure to imply this limitation would allow new matter to be implied thereby.  The original disclosure provides no clear and concise description of any structure that would inherently possess the now claimed limitation; it was never clearly explained that the bracket rotates through the same angle as the rocker.
The applicant argues: “As the Ruan striker 60 moves along the slot 21 of the guide bracket 20, the connection arm 50 (purported rocker) double-pivots about pivot axes corresponding to the striker 60 and the additional pivot 16. Because the connection arm 50 pivots about the striker 60, these elements cannot be characterized as pivoting in a same rotational direction as recited in independent claim 1.”  This argument is moot because the unamended claims do not recite the asserted limitation.


Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.


Conclusion
The same grounds of rejection are being maintained as in the previous office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636